PER CURIAM.
This is an appeal by the former wife, Bonnie Dehler, from a post-judgment order holding her in contempt and offering avoidance of jail as an inducement to perform the acts required by the court. Such an order is reviewable as an appeal from a non-final order entered after final judgment pursuant to Rule 9.130(a)(4), Florida Rule of Appellate Procedure. See, e.g., Department of Health and Rehabilitative Servs. v. Beckwith, 624 So.2d 395 (Fla. 5th DCA 1993).
Both parties filed motions to hold the other party in contempt. Other motions were filed. Eventually, the matter was referred to a commissioner/general master. After a hearing, the general master filed her report and the former wife timely filed her objections to it. Thereafter, the trial court entered the order which is the subject of this appeal and which holds the former wife in contempt. On appeal the former wife contends, inter alia, that the trial court erred in failing to hold a hearing on her timely filed exceptions to the master’s report before entering an order confirming that report. We agree.
Rule 1.490(h), Florida Rules of Civil Procedure, provides: “If exceptions are filed, they shall be heard on reasonable notice by either party.” In Moskowitz v. Moskowitz, 611 So.2d 615 (Fla. 4th DCA 1993), we held that a court abused its discretion by failing to wait for the expiration of the ten day period provided for filing exceptions, and instead entering an order two days after the master’s report was filed. We have determined that if exceptions are filed, they are to be heard. See also Berkheimer v. Berkheimer, 466 So.2d 1219 (Fla. 4th DCA 1985); Kay v. Kay, 430 So.2d 532 (Fla. 4th DCA 1983); and Wyman v. Wyman, 430 So.2d 610 (Fla. 4th DCA 1983).
Our disposition of this issue makes it unnecessary to consider any of the points on appeal regarding the contempt order itself.
We reverse and remand to give the parties an opportunity to be heard on the exceptions to the master’s report.
REVERSED AND REMANDED.
HERSEY, GLICKSTEIN and KLEIN, JJ., concur.